


EXHIBIT 10.9

 

HEALTHCARE PROVIDER CONSULTING AGREEMENT

Ironwood Contract #HIP-541

 

THIS HEALTHCARE PROVIDER CONSULTING AGREEMENT (together with its Business Terms
Exhibit, the “Agreement”) made as of December 16, 2014 (the “Effective Date”) is
between Ironwood Pharmaceuticals, Inc., a Delaware corporation having an address
at 301 Binney Street, Cambridge, MA 02142 (“Ironwood”), Christopher Walsh, PhD
and having an address at 241 Perkins Street, Unit B 601, Boston, MA 02130
(“Consultant”).  Ironwood desires to have the benefit of Consultant’s knowledge
and experience, and Consultant desires to provide Consulting Services (defined
below) to Ironwood, all as provided in this Agreement.

 

1.                                      Consulting Services.  Ironwood retains
Consultant and Consultant agrees to provide Consulting Services to Ironwood (the
“Consulting Services”) as it may from time to time reasonably request and as
specified in any business terms exhibit that shall reference this Agreement
(“Business Terms Exhibit”). The terms and conditions of this Agreement shall
apply to any Business Terms Exhibit and shall supersede in the case of any
conflict. Any changes to the Consulting Services (and any related compensation
adjustments) must be agreed upon in writing between Consultant and Ironwood
prior to commencement of the changes.

 

1.1                               Performance.  Consultant agrees to render the
Consulting Services to Ironwood, or to its designee, (a) at such reasonably
convenient times and places as Ironwood may direct, (b) under the general
supervision of Ironwood, and (c) on a best efforts basis.  Consultant will
comply with all rules, procedures and standards promulgated from time to time by
Ironwood with regard to Consultant’s access to and use of Ironwood’s property,
information, equipment and facilities, as well as those related to standards of
conduct while performing services on behalf of Ironwood.  Consultant agrees to
furnish Ironwood with written reports with respect to the Consulting Services if
and when requested by Ironwood.

 

1.2                               Third Party Confidential Information. 
Consultant agrees not to use any trade secrets or other confidential information
of any other person, firm, corporation, institution or other entity in
connection with any of the Consulting Services.  Consultant shall ensure that
the performance of Consulting Services does not and will not breach any
agreement which obligates Consultant to keep in confidence any confidential or
proprietary information or intellectual property of any third party or to
refrain from competing, directly or indirectly, with the business of any third
party, and Consultant shall not disclose to Ironwood any such confidential or
proprietary information.

 

1.3                               No Conflicts.  Consultant is under no
contractual or other obligation or restriction which is inconsistent with
Consultant’s execution of this Agreement or the performance of the Consulting
Services.  During the Term (defined below), Consultant will not enter into any
agreement, either written or oral, in conflict with Consultant’s obligations
under this Agreement.  Consultant will arrange to provide the Consulting
Services in such manner and at such times that the Consulting Services will not
conflict with Consultant’s responsibilities under any other agreement,
arrangement or understanding or pursuant to any employment relationship
Consultant has at any time with any third party.  If Consultant is a member of,
affiliated with, or an employee of an educational or not-for-profit institution
and is required by such institution to disclose any proposed agreements for
Consulting Services as contemplated herein, he or she has made such disclosure
in

 

1

--------------------------------------------------------------------------------


 

accordance with the policies and procedures of such institution and obtained the
prior written approval of this Agreement by such institution, if required.

 

1.4                               Absence of Debarment.  Consultant represents
and warrants that neither Consultant nor any person employed by Consultant has
been (a) debarred, convicted, or is subject to a pending debarment or
conviction, pursuant to section 306 of the United States Food Drug and Cosmetic
Act, 21 U.S.C. § 335a; (b) listed by any government or regulatory agencies as
(i) ineligible to participate in any government healthcare programs or
government procurement or non-procurement programs (as that term is defined in
42 U.S.C. 1320a-7b(f)), or excluded, debarred, suspended or otherwise made
ineligible to participate in any such program, or (ii) disqualified, restricted,
or recommended by such government or regulatory agency to be disqualified or
restricted from receiving investigational products pursuant to the government or
regulatory agency’s regulations; or (c) convicted of a criminal offense related
to the provision of healthcare items or services, or is subject to any such
pending action.  Consultant agrees to inform Ironwood in writing promptly if
Consultant or any person employed by Consultant is subject to the foregoing, or
if any action, suit, claim, investigation, or proceeding relating to the
foregoing is pending, or to the best of Consultant’s knowledge, is threatened.

 

1.5                               Non-solicitation and Non-compete.  During the
Term and for a period of one (1) year thereafter, Consultant shall not
(i) solicit any person who is employed by or a consultant to Ironwood or any
affiliate or subsidiary of Ironwood, to terminate such person’s employment by or
consultancy to Ironwood, such affiliate or subsidiary, or (ii) hire such
employee or consultant.  As used herein, the term “solicit” shall include,
without limitation, requesting, encouraging, assisting or causing, directly or
indirectly, any such employee or consultant to terminate such person’s
employment by or consultancy to Ironwood or its affiliate or subsidiary.

 

Consultant is under no obligation to solicit, refer, or solicit the referral of
patients for any Ironwood business.  Consultant will receive no benefit of any
kind from Ironwood for such referrals, nor suffer any detriment for not making
such referrals.

 

During the Term and for a period of one (1) year following the expiration of the
Term or termination of this Agreement, Consultant shall not, without Ironwood’s’
prior written approval, provide any consulting or other services to any entity
or individual that is engaged in the development or commercialization of a
peptide that is an agonist of guanylate cyclase type-C (GC-C).

 

1.6                               FCPA.  In performing the Consulting Services,
Consultant will comply with all applicable laws and regulations applicable to
its operations, including, but not limited to, the U.S. Foreign Corrupt
Practices Act.  Consultant agrees not to pay, offer or promise to pay, or
authorize the payment directly or indirectly of any monies or anything of value
to any government official or employee, or any political party or candidate for
political office, for the purpose of influencing any act or decision of the
government in connection with the activities of Consultant under the Business
Terms Exhibit.  Consultant warrants that no officer, director, partner, owner,
principal, employee or agent of Consultant is an official or employee of a
governmental agency or instrumentality or a government owned company in a
position to influence action or a decision regarding the activities of
Consultant contemplated in the Business Terms Exhibit.

 

2

--------------------------------------------------------------------------------


 

1.7                               Disclosure.  Ironwood will have the right in
its discretion (a) to display and disclose, as may be required under state or
federal law or as is otherwise desired by Ironwood, information relating to the
nature of Consulting Services performed pursuant to this Agreement, any and all
payments, reimbursement for expenses, or other transfer of value made in other
than dollar form relating to this Agreement, personal identifying information
concerning or any other information relating to this Agreement and (b) to
display such information, including but not limited to, on Ironwood’s websites
or (c) to report such information to government agencies in accordance with
applicable laws and that these payments and identifying information may be
posted on a governmental website.

 

2.                                      Compensation.  In consideration of the
Consulting Services described in the Business Terms Exhibit, Ironwood will pay
Consultant the fees as described in the Business Terms Exhibit, or Ironwood will
pay a third-party vendor (“Payer”) (a consultant retained by Ironwood to provide
logistical coordination for the consulting services) the fees as described in
the Business Terms Exhibit, as specified in such the Business Terms Exhibit.  If
Ironwood pays the Payer, Consultant acknowledges that Ironwood’s payment
obligation in respect of such Services shall be discharged in full upon payment
of the foregoing amounts to Payer, and that Ironwood, as the case may be, owes
no payment directly to Consultant.

 

Payment is contingent on participation and completion of any written work
product or other deliverable as described in the Business Terms Exhibit.

 

Consistent with industry guidance, Ironwood has established, individually and
independently, caps on the total amount of annual compensation Ironwood will pay
to an individual healthcare professional in conjunction with certain Consulting
or other fee-for-service arrangements. Accordingly, fees payable hereunder may
not exceed such cap without prior written approval.

 

Unless otherwise specified in the Business Terms Exhibit, undisputed payments
will be made by Ironwood within forty-five (45) days from Ironwood’s receipt of
Consultant’s invoice.  Invoices will contain such detail as Ironwood may
reasonably require, including Ironwood’s contract number, and will be quoted in
and payable in U.S. Dollars.  Ironwood will reimburse Consultant for reasonable
business expenses incurred by Consultant in the performance of the Consulting
Services as specified in the Business Terms Exhibit.

 

Consultant agrees to keep records regarding all payments made, and costs,
expenditures and expenses incurred, in connection with the Consulting Services
performed pursuant to this Agreement, and shall provide Ironwood with
information regarding these payments, costs, expenditures and expenses that
Ironwood determines it may be required to disclose under state or federal law or
otherwise desires to disclose.  Such information shall be provided to Ironwood
no less than thirty (30) days after receipt of such request.

 

3.                                      Materials and Developments.

 

3.1                               Materials.  All documentation, information,
and biological, chemical and other materials controlled by Ironwood and
furnished to Consultant by or on behalf of Ironwood (“Materials”) and all
associated intellectual property rights will remain the exclusive property of
Ironwood.  Consultant will use Materials provided by Ironwood only as necessary
to perform the Consulting Services and will treat them in accordance with the
requirements of this Section 3.1.  Consultant agrees that it will not use or
evaluate those Materials or any portions thereof for any other purpose except as
directed or permitted in

 

3

--------------------------------------------------------------------------------


 

writing by Ironwood.  Without Ironwood’s prior express written consent,
Consultant agrees that it will not analyze the Materials, or transfer or make
the Materials available to third parties.

 

3.2                               Deliverables.  Consultant assigns and agrees
to assign to Ironwood all rights in the United States and throughout the world
to inventions, discoveries, improvements, ideas, designs, processes,
formulations, products, computer programs, works of authorship, databases, mask
works, trade secrets, know-how, information, data, documentation, reports,
research, creations and other products arising from or made in the performance
of the Consulting Services (whether or not patentable or subject to copyright or
trade secret protection) (collectively, “Deliverables”).  For purposes of the
copyright laws of the United States, Deliverables will constitute “works made
for hire,” except to the extent such deliverables cannot by law be “works made
for hire.”  Ironwood will have the right to use Deliverables for any and all
purposes. During and after the term of this Agreement, Consultant will cooperate
fully in obtaining patent and other proprietary protection for any patentable
Deliverables, all in the name of Ironwood and at Ironwood’s cost and expense. 
Such cooperation will include, without limitation, executing and delivering all
requested applications, assignments and other documents, and taking such other
measures as Ironwood may reasonably request in order to perfect and enforce
Ironwood’s rights in the Deliverables.  Consultant appoints Ironwood its
attorney-in-fact to execute and deliver any such documents on behalf of
Consultant if Consultant fails to do so.  Consultant will, however, retain full
ownership rights in and to all templates, programs and other materials developed
by Consultant or obtained or licensed from third parties by Consultant
(“Consultant Property”) prior to or independent of the Consulting Services,
regardless of whether such Consultant Property is used in the performance of the
Consulting Services.  Consultant hereby grants to Ironwood a perpetual,
non-exclusive, fully paid-up worldwide license to use Consultant Property solely
to the extent required for Ironwood’s use of the Deliverables.

 

3.3                               Work at Third Party Facilities.  Consultant
will not use any third party facilities or intellectual property in performing
the Consulting Services without Ironwood’s prior written consent.

 

3.4                               Records; Records Storage.  Consultant will
maintain all materials and all other data and documentation obtained or
generated by Consultant in the course of preparing for and providing the
Consulting Services, including all computerized records and files (the
“Records”) in a secure area reasonably protected from fire, theft and
destruction.  These Records will be “Works Made for Hire” and will remain the
exclusive property of Ironwood. Upon written instruction of Ironwood, all
Records will, at Ironwood’s option either be (a) delivered to Ironwood or to its
designee, or (b) disposed of, unless such Records are otherwise required to be
stored or maintained by Consultant as a matter of law or regulation.  In no
event will Consultant dispose of any such Records without first giving Ironwood
sixty (60) days’ prior written notice of Consultant’s intent to do so. 
Consultant may, however, retain copies of any Records as are reasonably
necessary for regulatory or insurance purposes, subject to Consultant’s
obligation of confidentiality.

 

4

--------------------------------------------------------------------------------


 

4.                                      Confidential Information.

 

4.1                               Definition.  “Confidential Information” means
all scientific, technical, financial or business information owned, possessed or
used by Ironwood, learned of by Consultant or developed by Consultant in
connection with the Consulting Services, whether or not labeled “Confidential”,
including but not limited to (a) Deliverables, Materials, scientific data and
sequence information, (b) marketing plans, business strategies, financial
information, forecasts, personnel information and customer lists of Ironwood,
and  (c) all information of third parties that Ironwood has an obligation to
keep confidential.

 

4.2                                     Obligations of Confidentiality.  During
the Term and for a period of five (5) years thereafter, Consultant will not
directly or indirectly publish, disseminate or otherwise disclose, use for
Consultant’s own benefit or for the benefit of a third party, deliver or make
available to any third party, any Confidential Information, other than in
furtherance of the purposes of this Agreement, and only then with the prior
written consent of Ironwood.  Consultant will exercise all reasonable
precautions to physically protect the integrity and confidentiality of the
Confidential Information.  Consultant may disclose Confidential Information to
its employees, consultants, advisors and collaborators, but only to the extent
necessary to perform the Services. Consultant agrees that any such employees,
consultants, advisors and collaborators to whom Confidential Information is
disclosed shall be advised of Consultant’s obligations under this Agreement and
shall be bound by the terms at least as restrictive as the terms hereof to
protect the confidentiality of the Confidential Information pursuant to (x) a
written agreement with Consultant, or (y) the rules and standards of
professional conduct to which such employee, consultant, advisor or collaborator
is bound.

 

4.3                                     Exceptions.  Consultant will have no
obligations of confidentiality and non-use with respect to any portion of the
Confidential Information which:

 

(a)                                       is or later becomes generally
available to the public by use, publication or the like, through no fault of
Consultant;

 

(b)                                       is obtained from a third party who had
the legal right to disclose it to Consultant; or

 

(c)                                        Consultant already possesses, as
evidenced by Consultant’s written records that predate the receipt thereof.

 

In the event that Consultant is required by law or court order to disclose any
Confidential Information, Consultant will give Ironwood prompt notice thereof so
that Ironwood may seek an appropriate protective order.  Consultant will
reasonably cooperate with Ironwood in its efforts to seek such a protective
order.

 

5.                                      Term and Termination.

 

5.1                               Term.  This Agreement will commence on the
Effective Date and continue for two years (the “Term”), unless sooner terminated
pursuant to the express terms of this Section 5. This Agreement shall
automatically renew for subsequent periods of one (1) year each unless either
party notifies the other at least thirty (30) days prior to the expiration of
the current period of its intent not to renew.   Notwithstanding the foregoing,
this Agreement shall not expire, but shall continue in full force and effect
until Consultant’s completion

 

5

--------------------------------------------------------------------------------


 

of any unperformed obligations under any Business Terms Exhibit executed prior
to the date upon which the Agreement would otherwise have expired.

 

5.2                               Termination for Breach. If either party
breaches in any material respect any of its material obligations under this
Agreement, in addition to any other right or remedy, the non-breaching party may
terminate this Agreement or a Business Terms Exhibit in the event that the
breach is not cured within thirty (30) days after receipt by that party of
written notice of the breach.

 

5.3                               Termination by Ironwood.  Ironwood may
terminate this Agreement or a Business Terms Exhibit (a) immediately at any time
upon written notice to Consultant in the event of a breach of this Agreement or
a Business Terms Exhibit by Consultant which cannot be cured (i.e. breach of the
confidentiality obligation); (b) immediately, if at any time Consultant breaches
the representation and warranty set forth in Section 1.4 or otherwise becomes
subject to any of the actions, suits, claims, investigations, or proceedings set
forth in Section1.4; and/or (c) at any time without cause upon not less than
thirty (30) days’ prior written notice to Consultant.

 

5.4                               Effect of Expiration/Termination.  Upon
expiration or termination of this Agreement or a Business Terms Exhibit, neither
Consultant nor Ironwood will have any further obligations under this Agreement
or the Business Terms Exhibit, except that (a) Consultant will terminate all
Consulting Services in progress in an orderly manner as soon as practical and in
accordance with a schedule agreed to by Ironwood, unless Ironwood specifies in
the notice of termination that Consulting Services in progress should be
completed, (b) Consultant will deliver to Ironwood any Materials in its
possession or control and all Deliverables made through expiration or
termination, (c) Ironwood will pay Consultant any monies due and owing
Consultant, up to the time of termination or expiration, for Consulting Services
actually performed and all authorized expenses actually incurred, (d) Consultant
will promptly refund to Ironwood any monies paid by Ironwood in advance for
Consulting Services not rendered, (e) Consultant will immediately return to
Ironwood all Confidential Information and copies thereof provided to Consultant
under this Agreement or a Business Terms Exhibit except for one (1) copy which
Consultant may retain solely to monitor Consultant’s surviving obligations of
confidentiality, and (f) the terms, conditions and obligations under Sections
1.4, 1.7, 3, 4, 5.4 and 6 will survive expiration or termination for any reason.

 

6.                                      Consultant Selection.

 

Consultant acknowledges and confirms that he or she has been selected to serve
as a Consultant because of his or her expertise in the relevant subject matter
and not, in any way, as an inducement to, or in return for prescribing,
purchasing, using, recommending preferential formulary status for, or dispensing
of any Ironwood product.  The parties agree that the payments provided under
this Agreement for Consulting Services reflect the fair market value of such
Consulting Services, are consistent with arm’s length transactions, and are not
in exchange for an agreement by Consultant to prescribe, use or recommend the
prescription or use of any Ironwood product.

 

If Consultant’s qualifications relate, even in part, to the Consultant’s holding
of one or more professional licenses (e.g., M.D., D.O., etc.), Consultant hereby
represents and warrants that those licenses are current and that Consultant is
in good standing with any applicable licensing board.  Consultant hereby agrees
to notify Ironwood if there is any material change to the status of his or her
professional license(s).

 

6

--------------------------------------------------------------------------------


 

7.                                      Affiliated Institutions.

 

Consultant hereby represents and warrants that he or she has the authority to
enter into and perform this Agreement, and his or her performance hereunder will
not result in the breach or violation of any contract, arrangement or
understanding Consultant may have with any third party.  Consultant has made any
necessary disclosures and obtained any required approvals for the Consulting
Services under this Agreement and associated Business Terms Exhibit.  Consultant
acknowledges that if his or her employer contacts Ironwood, Ironwood reserves
the right to disclose the nature of the relationship contemplated by this
Agreement, and any other information deemed relevant by Ironwood, without prior
notification to or authorization by Consultant.

 

Consultant agrees to be responsible to assure that the Consulting Services
provided by him or her under this Agreement are in compliance with all
applicable rules, regulations and policies of any employer or institution with
which Consultant is affiliated, including and without limitation, rules and
regulations requiring specific disclosure or record-keeping obligations. 
Consultant will promptly notify Ironwood if he or she believes that any of such
Consulting Services are in violation of, or may reasonably be expected to become
in violation of, any of such rules, regulations or policies.

 

If Consultant is a member of the committee of any entity that sets formularies
or develops clinical guidelines, Consultant shall, for the period of this
Agreement and the next two year period, disclose to such committee the existence
and nature of the services contemplated by this Agreement and agrees to follow
any procedures set forth by such committee relative to services under this
Agreement.

 

Consultant agrees to fully disclose his or her relationship with Ironwood
contemplated in this Agreement consistent with the requirements of any
healthcare institution, medical committee, or other medical or scientific
organization with which Consultant is affiliated.  This obligation shall survive
for a period of two years following the expiration or earlier termination of
this Agreement.

 

8.                                      Miscellaneous.

 

8.1                               Independent Contractor.  All Consulting
Services will be rendered by Consultant as an independent contractor and this
Agreement does not create an employer-employee relationship between Ironwood and
Consultant.  Consultant will have no rights to receive any employee benefits,
such as health and accident insurance, sick leave or vacation which are accorded
to regular Ironwood employees. Consultant will not in any way represent himself
to be an employee, partner, joint venturer, or agent of Ironwood.

 

8.2                               Taxes.  Consultant will pay all required taxes
on Consultant’s income from Ironwood under this Agreement.  Consultant will
provide Ironwood with Consultant’s taxpayer identification number or social
security number, as applicable.

 

8.3                               Use of Name.  Consultant consents to the use
by Ironwood of Consultant’s name and likeness in written materials and oral
presentations to current or prospective customers, partners, investors or
others, provided that such materials or presentations accurately describe the
nature of Consultant’s relationship with or contribution to Ironwood.

 

8.4                               Assignability and Binding Effect.  The
Consulting Services to be rendered by Consultant are personal in nature. 
Consultant may not assign or transfer this Agreement or any of Consultant’s
rights or obligations hereunder except to a corporation of which Consultant is
the sole stockholder.  In no event will Consultant assign or delegate
responsibility for actual performance of the Consulting Services to any other
entity or

 

7

--------------------------------------------------------------------------------


 

natural person.  This Agreement will be binding upon and inure to the benefit of
the parties and their respective legal representatives, heirs, successors and
permitted assigns.

 

8.5                               Notices.  All notices required or permitted
under this Agreement must be in writing and must be given by addressing the
notice to the address for the recipient set forth in this Agreement or at such
other address as the recipient may specify in writing under this procedure. 
Notices to Ironwood will be marked “Attention:  Vice President, General
Counsel.”  Notices will be deemed to have been given (a) three (3) business days
after deposit in the mail with proper postage for first class registered or
certified mail prepaid, or (b) one (1) business day after sending by nationally
recognized overnight delivery service.

 

8.6                               No Modification.  This Agreement may be
changed only by a writing signed by Consultant and an authorized representative
of Ironwood.

 

8.7                               Remedies.  It is understood and agreed that
Ironwood may be irreparably injured by a breach of this Agreement; that money
damages would not be an adequate remedy for any such breach; and that Ironwood
will be entitled to seek equitable relief, including injunctive relief and
specific performance, without having to post a bond, as a remedy for any such
breach, and such remedy will not be Ironwood’s exclusive remedy for any breach
of this Agreement.

 

8.8                               Severability; Reformation.  Any of the
provisions of this Agreement which are determined to be invalid or unenforceable
in any jurisdiction will be ineffective to the extent of such invalidity or
unenforceability in such jurisdiction, without rendering invalid or
unenforceable the remaining provisions hereof and without affecting the validity
or enforceability of any of the other terms of this Agreement in such
jurisdiction, or the terms of this Agreement in any other jurisdiction.  The
parties will substitute for the invalid or unenforceable provision a valid and
enforceable provision that conforms as nearly as possible with the original
intent of the parties.

 

8.9                               Waivers.  No waiver of any term, provision or
condition of this Agreement in any one or more instances will be deemed to be or
construed as a further or continuing waiver of any other term, provision or
condition of this Agreement.  Any such waiver must be evidenced by an instrument
in writing executed by Consultant or, in the case of Ironwood, by an officer
authorized to execute waivers.

 

8.10                        Entire Agreement.  This Agreement constitutes the
entire agreement of the parties with regard to its subject matter, and
supersedes all previous written or oral representations, agreements and
understandings between the parties on the subject matter.

 

8.11                        Governing Law.  This Agreement will be governed by,
construed, and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, without reference to principles of conflicts of laws.

 

8.12                        Counterparts.  This Agreement may be executed in any
number of counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

 

8.13                        Headings.  The section headings are included solely
for convenience of reference and will not control or affect the meaning or
interpretation of any of the provisions of this Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

IRONWOOD PHARMACEUTICALS, INC.

CHRISTOPHER WALSH, PHD

 

 

 

 

By:

/s/ G. Todd Milne

 

By:

/s/ Christopher T. Walsh

 

 

 

 

 

Name:

G. Todd Milne

 

Name:

Christopher T. Walsh

 

 

 

 

 

Title:

VP, sGC R&D

 

Title:

Consulting Professor, Stanford

 

9

--------------------------------------------------------------------------------


 

BUSINESS TERMS EXHIBIT

 

Healthcare Consulting Agreement with Christopher Walsh, PhD

 

THIS BUSINESS TERMS EXHIBIT, dated December 16, 2014 (the “Business Terms
Exhibit”) is by and between Ironwood Pharmaceuticals, Inc. (“Ironwood”) and
Christopher Walsh, PhD (“Consultant”), and upon execution will be incorporated
into the Healthcare Consulting Agreement between Ironwood and Consultant dated
December 16, 2014 (the “Agreement”).  Capitalized terms in this Business Terms
Exhibit will have the same meaning as set forth in the Agreement.  Ironwood
hereby engages Consultant to provide Consulting Services, as follows:

 

1.                                      Consulting Services:

 

Consultant will provide Consulting Services to Ironwood as chairman of
Ironwood’s Pharmaceutical Advisory Committee (“PAC”).  The PAC will meet three
times at Ironwood’s facilities during 2015, during calendar quarter 1, calendar
quarter 3 and calendar quarter 4.  Consultant will chair the PAC and provide
insight to assist Ironwood in critically reviewing and shaping the scientific
strategy of Ironwood’s research and development pipeline program.

 

2.                                      Compensation:

 

As full compensation for the Consulting Services, Ironwood will pay Consultant
$12,500.00 for each PAC meeting that Consultant attends. Total fees under this
Business Terms Exhibit shall not exceed $37,500.00 without Ironwood’s prior
written approval.

 

Ironwood will reimburse Consultant for all reasonable travel and other business
expenses incurred by Consultant in rendering the Consulting Services, provided
that such expenses are agreed upon in writing in advance, and are confirmed by
appropriate written expense statements and other supporting documentation.

 

Upon conclusion of each PAC meeting, Consultant will invoice Ironwood for
Consulting Services rendered and expenses incurred.  Invoices should reference
contract # HIP-547 and should be submitted to the following address:  Ironwood
Pharmaceuticals, Inc., Attn:  Accounts Payable Dept., 301 Binney Street,
Cambridge, MA 02142.

 

THIS BUSINESS TERMS EXHIBIT AGREED TO AND ACCEPTED BY:

 

 

IRONWOOD PHARMACEUTICALS, INC.

CHRISTOPHER WALSH, PHD

 

 

 

 

By:

/s/ G. Todd Milne

 

By:

/s/ Christopher T. Walsh

 

 

 

 

 

Name:

G. Todd Milne

 

Name:

Christopher T. Walsh

 

 

 

 

 

Title:

VP, sGC R&D

 

Title:

Consulting Professor, Stanford

duly authorized

duly authorized

 

--------------------------------------------------------------------------------
